Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 4/9/2021 is acknowledged.  The traversal is on the ground(s) that the steps recited in the method of Group II cannot be manually performed by a user and Groups II and III are related.  This argument is moot due to claims 14-20 being withdrawn as indicated by the Applicant. Also, if claims 1-13 refer to an apparatus and claims 14-19 refer to a method practiced by the apparatus of claims 1-13, where applicant elects claims directed to the apparatus and all apparatus claims are subsequently found allowable, then withdrawn process claims that include all the limitations of the allowable apparatus should be considered for rejoinder. On the other hand, claim 20 refers to a computer program product, which is a distinct sub-combination that has separate utility. 
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the motor control signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For claim 4, it is unclear whether the claim is a method claim or an apparatus claim. For the purpose of prior art rejection, the claim is treated as an apparatus claim such that the apparatus is configured for performing the claimed steps to set the first preset proportion threshold.
Claim 7 is rejected with the same reason as explained in claim 4. 
For claim 12, it is unclear whether “LEDs” in lines 2-3 refers to the previously mentioned LEDs. Claim can be amended to recite “a number of the plurality of LEDs” and “the one or more corresponding LEDs”, as an example.
Claims depend from a rejected base claim are also rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecil (2008/0289242) in view of Sigurdsson et al. (4752878) and LuoLuo (CN 106730796).
For claim 1, Cecil discloses A fishing apparatus (at least figs. 1-4), comprising: a fishing rod (fig.1), wherein the fishing rod comprises a reel (14) and a control unit (at least para 0019), wherein the control unit is arranged to receive signal to drive the reel to rotate (at least para 0019).
Cecil is silent about a motor connected to the reel, wherein the motor drives the reel to rotate under the control of the motor control signal.
 Sigurdsson teaches a fishing apparatus comprising a motor connected to the reel, wherein the motor drives the reel to rotate under the control of the motor control signal (at least abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fishing apparatus of Cecil with a motor connected to the reel as taught by Sigurdsson in order to motorize the movement of the reel. 
Cecil as modified by Sigurdsson is silent about a brainwave collection unit, wherein the brainwave collection unit is arranged to collect a brainwave signal from a user of the fishing apparatus; and a control unit arranged to receive the brainwave signal collected by the brainwave collection unit, generate a motor control signal according to the brainwave signal. 
.
Claim 2-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecil as modified by Sigurdsson and Luoluo as applied to claim 1 above, and further in view of Ryu (2005/0137493).
For claim 2, Cecil as modified by Sigurdsson and Luoluo discloses wherein the motor control signal comprises a first control signal for controlling the motor to drive the reel to rotate uni-directionally (Sigurdsson at least col.2, lines 30-35),.
Cecil as modified by Sigurdsson and Luoluo is silent about the control unit is arranged to calculate a proportion of beta waves in the brainwave signal according to the collected brainwave signal, and to generate the first control signal when the proportion of beta wave reaches a first preset proportion threshold.

For claim 3, Cecil as modified by Sigurdsson, Luoluo, and Ryu is silent about the motor control signal comprises a motor rotational speed signal indicative of a rotational speed of the motor or a motor rotational mode signal indicative of the rotational mode of the motor.
Sigurdsson teaches a motor control signal comprises a motor rotational speed signal indicative of a rotational speed of the motor (at least abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Cecil as modified by Sigurdsson, Luoluo, and Ryu with a motor control signal comprises a motor rotational speed signal indicative of a rotational speed 
For claim 6, Cecil as modified by Sigurdsson, Luoluo, and Ryu is silent about wherein the motor control signal comprises a second control signal used to control the motor to drive the reel to rotate reciprocally between a forward direction and a reverse direction, and the control unit is further arranged to generate the second control signal when proportions of beta wave reciprocally change centered around a second preset proportion threshold.
Ryu teaches an apparatus wherein an corresponding output is performed in response to a second control signal when a proportions of a wave band change around a second preset proportion threshold (at least fig.3 and/or para 0031). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Cecil as modified by Sigurdsson, Luoluo, and Ryu with an apparatus wherein an corresponding output is performed in response to a second control signal when a proportions of a wave band change around a second preset proportion threshold as taught by Ryu in order to generate appropriate action in response to user’s state of mind. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Cecil as modified by Sigurdsson, Luoluo, and Ryu with motor control signal comprises a second control signal used to control the motor to drive the reel to rotate reciprocally between a forward direction and a reverse direction in order to generate appropriate action in accordance with the activity being performed. 
Claim 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecil as modified by Sigurdsson, Luoluo, and Ryu as applied to claims 2-3 and 6 above, and further in view of Green et al. (2009/0318826).
For claim 4, Cecil as modified by Sigurdsson, Luoluo, and Ryu is silent about wherein the first preset proportion threshold is obtained by: training the user to control unidirectional rotation of the reel with their mind, collecting and processing brainwave signals of the user during the training, calculating proportions of beta wave in brainwave signals collected when the user is controlling the rotation of the reel, and using a minimum of the proportions of R wave calculated when the user is controlling the rotation of the reel as the first preset proportion threshold.
Green teaches a preset threshold is obtained by: training the user to control an object (at least para 0018), collecting and processing brainwave signals of the user during the training (at least para 0018 and/or 0048), calculating proportions of a wave in brainwave signals collected during operation (at least para 0018 and/or 0048), and using a value of the proportions of a wave calculated when the user is controlling as a preset proportion threshold (at least para 0018 and/or para 0048) . It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Cecil as modified by Sigurdsson, Luoluo, and Ryu with an apparatus configured to set a preset threshold by: training the user to control an object, collecting and processing brainwave signals of the user during the training, calculating proportions of a wave in brainwave signals collected during operation, and using a minimum of the proportions of a wave calculated when the user is controlling as a preset proportion threshold as taught by Green in order to allow the user to successfully 
For claim 7, Cecil as modified by Sigurdsson, Luoluo, and Ryu is silent about wherein the second preset proportion threshold is obtained by: training the user to control reciprocal rotation of the reel with their mind, collecting and processing brainwave signals of the user during the training, calculating proportions of beta wave in brainwave signals collected when the user is controlling the reciprocal rotation of the reel, and using the mean value of the proportions of R wave collected when the user is controlling the reciprocal rotation of the reel as the second preset proportion threshold.
Green teaches a preset threshold is obtained by: training the user to control an object (at least para 0018), collecting and processing brainwave signals of the user during the training (at least para 0018 and/or 0048), calculating proportions of a wave in brainwave signals collected during operation (at least para 0018 and/or 0048), and using a value of the proportions of a wave calculated when the user is controlling as a preset proportion threshold (at least para 0018 and/or para 0048) . It would have been obvious to one having ordinary skill in the art at the time the invention was made to .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecil as modified by Sigurdsson, Luoluo, and Ryu as applied to claims 2-3 and 6 above, and further in view of Kitamura et al. (2011/0118636).
For claim 5, Cecil as modified by Sigurdsson, Luoluo, and Ryu is silent about wherein the control unit is further arranged to change the information indicative of the rotational speed of the motor according to the difference between the proportion of R wave and the first preset proportion threshold.
. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecil as modified by Sigurdsson and Luoluo as applied to claim 1 above, and further in view of Laszlo et al. (2018/0160982).
For claim 8, Cecil as modified by Sigurdsson and Luoluo discloses wherein the brainwave collection unit comprises: a head-mounted detection device, being arranged to, when being worn on the user's head, collect brainwaves of the user (Luoluo, at least fig.1 for detection device 12); and a wireless communication unit (Luoluo, at least fig.1 for unit 13) being arranged to receive the brainwave signal and transmit the brainwave signal to the control unit through wireless connection with the control unit (Luoluo, at least fig.1).
Cecil as modified by Sigurdsson and Luoluo is silent about at least two head-mounted electrodes.
Laszlo teaches a brainwave collection unit comprising electrodes (at least para 0035).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brainwave collection unit of Cecil as modified by 
Cecil as modified by Sigurdsson, Luoluo, and Laszlo is silent about a processing unit, wherein the processing unit is arranged to receive the brainwaves collected by the head-mounted electrodes and process the brainwaves to obtain the brainwave signal. 
Laszlo teaches a brainwave collection unit comprising a processing unit, wherein the processing unit is arranged to receive the brainwaves collected by the head-mounted electrodes and process the brainwaves to obtain the brainwave signal (at least para 0035). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brainwave collection unit of Cecil as modified by Sigurdsson, Luoluo, and Laszlo with a brainwave collection unit comprising a processing unit, wherein the processing unit is arranged to receive the brainwaves collected by the head-mounted electrodes and process the brainwaves to obtain the brainwave signal as taught by Laszlo in order to allow the collected information to be analyzed. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecil as modified by Sigurdsson and Luoluo as applied to claim 1 above, and further in view of Lupinacci (2011/0278860).
For claim 9, Cecil as modified by Sigurdsson and Luoluo discloses a battery unit, being arranged to provide power to the fishing apparatus (Cecil, at least #36 and/or 56).
Cecil as modified by Sigurdsson and Luoluo is silent about an electric generator unit connected with the reel and electrically connected with the battery unit, wherein the 
Lupinacci teaches an electric generator unit connected with the reel and electrically connected with the battery unit, wherein the electric generator unit is arranged to convert mechanical energy generated by rotation of the reel to electrical energy so as to be stored in the battery unit (at least para 0040). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Cecil as modified by Sigurdsson and Luoluo with an electric generator unit connected with the reel and electrically connected with the battery unit, wherein the electric generator unit is arranged to convert mechanical energy generated by rotation of the reel to electrical energy so as to be stored in the battery unit as taught by Lupinacci in order to conveniently recharge the batteries during use. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecil as modified by Sigurdsson, Luoluo, and Lupinacci as applied to claim 9 above, and further in view of Kraus et al. (2017/0225701).
For claim 10, Cecil as modified by Sigurdsson, Luoluo, and Lupinacci is silent about a first sensor unit and a switching unit; wherein the first sensor unit is disposed on the reel and electrically connected with the control unit, and is arranged to generate a first sensor signal when it senses griping of a handle of the reel by the user, and transmit the first sensor signal to the control unit; the control unit is arranged to send a third control signal to the switching unit according to the first sensor signal; and the switching unit is disposed between the electric generator unit and the reel, and is 
Kraus teaches a sensor unit and a switching unit (at least para 0036); wherein the sensor unit is disposed on a handle and electrically connected with a control unit (at least para 0036), and is arranged to generate a first sensor signal when it senses griping of the handle by the user (at least para 0036), and transmit the first sensor signal to the control unit (at least para 0036); the control unit is arranged to send a third control signal to the switching unit according to the first sensor signal (at least para 0036); and the switching unit is disposed between an electric generator unit and a rotating unit, and is arranged to connect the electric generator unit with the rotating unit in response to the third control signal of the control unit (at least para 0030 and/or 0036). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Cecil as modified by Sigurdsson, Luoluo, and Lupinacci with a sensor unit and a switching unit in connection with a controller and an electric generator as taught by Kraus in order to allow automatic operation of the device based on user’s reaction to timely react to a fish bite. 
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecil as modified by Sigurdsson and Luoluo as applied to claim 1 above, and further in view of Coulson (2013/0227873).
For claim 11, Cecil as modified by Sigurdsson and Luoluo discloses a second sensor unit (Cecil, at least fig.4 for sensors of 18) and an alarm unit (Cecil, at least para 0019); wherein the second sensor unit is disposed at an end of the fishing rod extending to a water surface (Cecil, at least fig.1 for position of 18), and the second sensor unit is 
Cecil as modified by Sigurdsson and Luoluo is silent about a light-emitting unit. 
Coulson teaches an alarm unit comprising a light-emitting unit (at least abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the alarm unit of Cecil as modified by Sigurdsson and Luoluo with a light-emitting unit as taught by Coulson as an alternative alarm unit in order to allow deaf user to be notified. 
For claim 12, Cecil as modified by Sigurdsson, Luoluo, and Coulson discloses wherein the light-emitting unit disposed on the external surface of the fishing rod and around it (Cecil, at least fig.1 and/or Coulson, Abstract); and the control unit is arranged to calculate the current tug strength on the fishing line according to the second sensor signal, and send the fourth control signal to lighting-emitting unit (Cecil, at least fig.4 and/or para 0019 and/or Coulson, Abstract).
Cecil as modified by Sigurdsson, Luoluo, and Coulson is silent about wherein the light-emitting unit comprises a plurality of LEDs; and the control unit is arranged to calculate the current tug strength on the fishing line according to the second sensor 
Coulson teaches a fishing apparatus comprising a plurality of alerting units; and the control unit determine the number of the alerting units to be operated according to the calculated tug strength, and send the fourth control signal to one or more corresponding alerting units (at least para 0057-0059). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the alerting unit of Cecil as modified by Sigurdsson, Luoluo, and Coulson with a plurality of alerting units; and the control unit determine the number of the alerting units to be operated according to the calculated tug strength, and send the fourth control signal to one or more corresponding alerting units as taught by Coulson in order to allow the fisherman to know different conditions of the fishing rod. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of the plurality of alerting units with a plurality of LEDs as an alternative alerting mechanism in order to have simple visual indications for the fisherman. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecil as modified by Sigurdsson, Luoluo, and Coulson as applied to claims 11-12 above, and further in view of Kitamura et al. 
For claim 13, Cecil as modified by Sigurdsson, Luoluo, and Coulson is silent about wherein the control unit is arranged to calculate a proportion of theta wave in the brainwave signal according to the collected brainwave signal, and sends the fourth 
Kitamura teaches a control unit arranged to calculate a proportion of theta wave in the brainwave signal and send a response according to the proportion of theta wave (at least, para 0017, 0024, 0046, 0084, 0092). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Cecil as modified by Sigurdsson, Luoluo, and Coulson with a control unit arranged to calculate a proportion of theta wave in the brainwave signal and send a response according to the proportion of theta wave as taught by Kitamura in order to accurately determine the state of the user’s mind to send appropriate actions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20100000143, 7008086, 20110298706, 4378652, 4339888. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THANH PHAM/Primary Examiner, Art Unit 3643